United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Austin, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0565
Issued: May 5, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On February 3, 2016 appellant filed a timely appeal from a January 5, 2016 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP properly found an overpayment of $23,753.04 was
created; (2) whether OWCP properly found appellant was at fault in creating the overpayment
and not eligible for waiver; and (3) whether OWCP properly determined the overpayment should
be recovered by deducting $500.00 from appellant’s 28-day compensation payments.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On December 20, 2013 appellant, then a 49-year-old letter carrier, filed a traumatic injury
claim (Form CA-1) alleging that on December 17, 2013 she sustained injuries in the performance
of duty. She reported that she was rear-ended by another vehicle as she was stepping out of her
vehicle to deliver a parcel. Appellant stopped work on the date of injury. OWCP initially
accepted the claim on January 10, 2014 for lumbar sprain and right shoulder joint derangement.
The claim was also accepted for right shoulder bursae and tendon disorder, displacement of
cervical intervertebral disc and displacement of lumbar intervertebral disc without myelopathy.
Appropriate treatment and compensation benefits were paid.
Appellant submitted a Form CA-7 claim for compensation on March 5, 2014, claiming
leave without pay (LWOP) from December 17, 2013 to February 21, 2014. She continued to
submit CA-7 forms claiming LWOP from February 22, 2014. The record indicates that on
February 14, 2014 appellant underwent right shoulder surgery that included a rotator cuff repair.
By letter dated March 13, 2014, appellant’s counsel indicated that appellant was pursuing
a third-party claim against the driver of the other vehicle. Counsel noted that should recovery be
made from the negligent party, OWCP would have to be reimbursed. In a March 27, 2014 letter,
OWCP indicated that $24,275.60 in medical payments had been made to date. By letter dated
April 18, 2014, it reported $25,190.19 in medical payments as of that date, with no wage-loss
compensation having been paid.
OWCP indicated in a May 5, 2014 letter to appellant’s counsel that a Form CA-1108,
Long Form Statement of Recovery, had been approved. It was noted that the Federal
Government’s statutory right to refund was $16,794.30, and a payment in that amount should be
made. OWCP also noted that under 5 U.S.C. § 8132, a claimant who receives a third-party
recovery must refund the amount of compensation paid and credit any surplus toward future
payments of compensation. The letter indicated that compensation included medical benefits
and wage-loss compensation.
The Form CA-1108 dated April 24, 2014 reported that the gross recovery was
$100,000.00. After deducting attorney fees ($33,333.00), court costs ($5,487.96), and an
additional 20 percent ($12,235.81), the remainder was $48,943.23. After deducting the medical
benefits paid of $25,190.19, the form indicated that a surplus of $23,753.04 was created. As to
the amount to be refunded to the United States, additional attorney fees of $8,395.89 (33.33
percent) were deducted from the medical benefits paid of $25,190.19, resulting in a refund owed
of $16,794.30.
The record indicates that OWCP received a $16,794.30 payment dated May 21, 2014. By
letter dated July 23, 2014, OWCP acknowledged receipt of the payment and noted the surplus of
$23,753.04.
Appellant was referred for a second opinion examination by Dr. James Butler, III, a
Board-certified orthopedic surgeon, regarding whether appellant had a continuing employmentrelated condition. In a report dated November 19, 2014, Dr. Butler diagnosed lumbar sprain and

2

right shoulder rotator cuff. He opined that appellant continued to have disabling residuals of her
right shoulder and lumbar spine injuries.
By letter to appellant dated January 30, 2015, OWCP noted that she had undergone right
shoulder rotator cuff surgery on February 14, 2014, and returned to part-time work on
October 14, 2014. It reported that “our office credited wage-loss compensation in the amount of
$24,129.07 for the period [February 1 to October 13, 2014].” The record indicates that on
February 27, 2015 OWCP issued a wage-loss compensation payment of $6,237.32 for the period
October 14, 2014 to February 7, 2015.
In a letter dated February 17, 2015, OWCP advised appellant of a preliminary
determination that an overpayment of $23,753.04 had been created. According to OWCP, for
the period February 1 to October 13, 2014, appellant was entitled to $24,129.07 in wage-loss net
compensation. OWCP also reported it had paid $26,130.83 in medical benefits from June 26 to
September 24, 2014. The preliminary determination further found, “Due to the fact that you
surpassed the amount of your surplus total when the bills and compensation paid are combined,
your case will not be closed however you do have an overpayment which was the amount of
your surplus total, $23,753.04.”
On March 13, 2015 appellant requested a prerecoupment hearing. She argued that
OWCP had stopped her wage-loss compensation and had exhausted the surplus. On October 22,
2015 appellant requested a review of the written record in lieu of a hearing.2
By decision dated January 5, 2016, the hearing representative finalized the preliminary
determination that a $23,753.04 overpayment was created and appellant was at fault in creating
the overpayment. She found that the overpayment should be recovered by deducting $500.00
from continuing compensation payments.
LEGAL PRECEDENT
FECA provides that where an injury or death for which compensation is payable is
caused under circumstances creating a legal liability in a person other than the United States to
pay damages and a beneficiary entitled to compensation from the United States for that injury or
death receives money or other property in satisfaction of that liability as a result of suit or
settlement by him or her in his or her behalf, the beneficiary, after deducting therefrom the costs
of suit and a reasonable attorney’s fee, shall refund to the United States the amount of
compensation paid by the United States and credit any surplus on future payments of
compensation payable to him or her for the same injury.3 The applicable regulations reiterate
that after the refund owed to the United States is calculated, FECA beneficiary retains any
surplus remaining and this amount is credited, dollar for dollar, against future compensation for
the same injury.4 OWCP will resume the payment of compensation only after the FECA
2

A Form CA-110 memorandum of telephone call indicates that appellant missed a scheduled hearing on
October 19, 2015 and requested a review of the written record.
3

5 U.S.C. § 8132. See also B.G., Docket No. 14-0850 (issued September 17, 2014).

4

20 C.F.R. § 10.712.

3

beneficiary has been awarded compensation which exceeds the amount of the surplus.5 Where a
beneficiary who has received a third-party recovery has made the required refund, but
subsequent events result in payment of compensation benefits, including medical benefits, this
may result in an overpayment of compensation.6
ANALYSIS
In the present case, the record indicates that appellant had received a third-party recovery
payment in the amount of $100,000.00. The April 24, 2014 Form CA-1108 provides the
calculations for determining the amount that must be refunded directly to the United States, as
well as any surplus that must be offset from future compensation benefits. The gross recovery is
reduced for attorney fees, as well as court costs, in accord with 5 U.S.C. § 8132. Then an
additional 20 percent is deducted, as 5 U.S.C. § 8132 provides that the beneficiary is entitled to
retain at least one fifth of the recovery.7 After making these deductions, OWCP determined that
$48,943.23 was the adjusted recovery amount under 5 U.S.C. § 8132. The Form CA-1108
provided that after a refund of $16,794.30, which was paid by appellant, and deduction of
appropriate attorney fees, there was a remaining surplus of $23,753.04.
The surplus of $23,753.04 must be absorbed before appellant is entitled to additional
compensation benefits. However, that does not establish that OWCP properly declared an
overpayment of $23,753.04 under the circumstances of this case. The preliminary determination
does not support an overpayment of compensation and the hearing representative did not make
additional findings on fact of overpayment. OWCP refers to both a credit for wage-loss
compensation from February 1 to October 13, 2014, as well as payment for medical benefits
from June 26 to September 24, 2014. It is evident from the record that appellant did not receive
wage-loss compensation from February 1 to October 13, 2014. She only began receiving wageloss compensation for the period commencing October 14, 2014.
The January 30, 2015 OWCP letter clearly indicated that the wage-loss compensation
owed from February 1 to October 13, 2014 was being credited toward the surplus. By OWCP’s
own findings the compensation owed would be $24,129.07, which was greater than the surplus.
Once the surplus is absorbed, appellant is entitled to any additional wage-loss compensation.
Therefore there was no overpayment of compensation as OWCP had credited more than
$23,753.04 in wage-loss compensation during the period February 1 to October 13, 2014. The
payment of medical benefits is not an overpayment under these circumstances, since the surplus
is being reduced by the credited wage-loss compensation that OWCP found was owed to
appellant but not paid to her. If appellant had actually been paid wage-loss compensation for the
period February 1 to October 13, 2014, then an overpayment would have been created but that is
not the situation presented in this case, as discussed above. OWCP did not establish an
5

Id.

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, FECA Third Party Subrogation Guidelines, Chapter
2.1100.10 (March 2006).
7

5 U.S.C. § 8132 provides that a beneficiary is entitled to retain, as a minimum, at least one fifth of the recovery
after net expenses have been deducted.

4

overpayment of compensation. In view of the Board’s finding, the issues of fault and recovery
will not be addressed.
CONCLUSION
The Board finds that OWCP did not establish an overpayment of $23,753.04 was created.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 5, 2016 is reversed.
Issued: May 5, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

5

